Order filed December 12, 2019




                                                In The


          Eleventh Court of Appeals
                                            __________

                                     No. 11-19-00316-CR
                                         __________

                          IN RE CHRISTOPHER COBOS


                                       Original Proceeding


                                             ORDER
      We have reviewed the “Motion to Disqualify or Recuse and Reverse
Judgments” filed in this cause on December 5, 2019, as it pertains to seeking the
recusal of Justice Keith Stretcher. Pursuant to Rule 16.3(b) of the Texas Rules of
Appellate Procedure, Justice Stretcher has considered the motion in chambers.
Justice Stretcher has found no reason to recuse himself and, pursuant to Rule 16.3(b),
has certified the issue to the entire court for a determination by the other justices of
this court.1 See TEX. R. APP. P. 16.3(b). Chief Justice John M. Bailey and Senior
Chief Justice Jim R. Wright have decided the matter without Justice Stretcher’s
participation.

      1
       A copy of Justice Stretcher’s written certification is attached to this order.
        The recusal of appellate judges is controlled by Rule 16 of the Texas Rules of
Appellate Procedure. The grounds for recusal of an appellate court justice are
provided in the Texas Rules of Civil Procedure. TEX. R. APP. P. 16.2; see TEX. R.
CIV. P. 18b. We find no reason for Justice Stretcher to recuse himself and hold that
none of the grounds set out in Rule 18b are applicable to Justice Stretcher in this
case. See TEX. R. CIV. P. 18b; see also Manges v. Guerra, 673 S.W.2d 180, 185
(Tex. 1984); McCullough v. Kitzman, 50 S.W.3d 87, 88 (Tex. App.—Waco 2001,
pet. denied).
        The request for the recusal of Justice Keith Stretcher is denied.


                                                                   PER CURIAM


December 12, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
and Wright, S.C.J.2

Stretcher, J., and Willson, J., not participating.




        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2